EXAMINER'S AMENDMENT
 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with Scott Kelly, Registration No. 65,121 on 04/18/2022.
 
  	The claims have been amended as follows:
1.	(Currently Amended) A computer-implemented method for language learning, the method comprising:
	receiving, by a user device, a request to display a video;
	displaying, by the user device, audiovisual content based on a stream of the video;
	receiving, by the user device, a request to pause display of the video at a first event time;
	sending, by the user device to a server and in response to the request to pause display of the video, a request for context data corresponding to the most recent subtitle associated with the video, wherein the most recent subtitle has a corresponding start time less than or equal to the first event time and is in a target language associated with the audiovisual content;
receiving, by the user device, and in response to the request for context data, response data comprising the context data corresponding to the most recent subtitle, wherein the context data comprises at least one word or phrase of a target language subtitle corresponding to the most recent subtitle, and visual indicia information indicating context and usage of the at least one word or phrase of the target language subtitle, and wherein the target language subtitle is in the target language;
displaying, by the user device and in response to the request to pause display of the video, the paused video, the target language subtitle, and a corresponding native language subtitle, wherein at least one of the target language subtitle and the native language subtitle appears in response to the request to pause display of the video, [[and ]]wherein the native language subtitle corresponds to the target language subtitle and is in a native language that is associated with the user and is different from the target language; and
	displaying, by the user device and [[in ]]subsequent to the request to pause display of the video, visual indicia indicating the context and usage of the at least one word or phrase of the target language subtitle based on the visual indicia information.

2.	(Previously Presented) The method of claim 1, wherein the visual indicia is displayed in response to a request to display additional context corresponding to the target language subtitle while the display of the video is paused.

3.	(Previously Presented) The method of claim 1, wherein the stream of the video is provided to the user device by a second server.

4.	(Previously Presented) The method of claim 3, wherein the server is different from the second server.

5.	(Previously Presented) The method of claim 4, wherein the server and the second server are controlled by different entities.

6.	(Previously Presented) The method of claim 4, wherein:
the user device calls a first Application Programming Interface (API) endpoint provided by the second server to request the stream of the video; and
the user device calls a second API endpoint provided by the server to request the context data corresponding to the most recent subtitle.

7. 	(Previously Presented) The method of claim 1, wherein the request for context data includes a token identifying an entity making the request to the server.
 
8. 	(Previously Presented) The method of claim 7, wherein a count of requests for context data associated with the entity is tracked by the server and used in determining a billing amount for the entity based on usage of a subtitle context data service provided by the server.

9. 	(Previously Presented) The method of claim 1, wherein the context data corresponding to the most recent subtitle comprises the target language subtitle and the corresponding native language subtitle.

10.	(Previously Presented) The method of claim 1, wherein the visual indicia information comprises markup language data associating the at least one word or phrase of the target language subtitle with at least one of: an in-context definition, priority, part of speech, pronunciation, formality, or in-context example sentences.

11.	(Previously Presented) The method of claim 1, wherein the request for the context data comprises an indication of the first event time and a unique video identifier associated with the video.

12.	(Previously Presented) The method of claim 1, wherein the request for the context data comprises an indication of the target language subtitle and a unique video identifier associated with the video.

13.	(Previously Presented) The method of claim 1, wherein the request to pause display of the video is received during a display of the most recent subtitle on the audiovisual content.

14.	(Previously Presented) The method of claim 1, wherein the request to pause display of the video is received after a display of the target language subtitle on the audiovisual content has ended but before display of a next subtitle.

15.	(Currently Amended) The method of claim 1, further comprising:
	receiving, during display of the 
determining the previous or next target language subtitle based on the first event time; and
	updating the display of the paused video to display the previous or next target language subtitle, a corresponding previous or next native language subtitle, and corresponding previous or next additional context.

16.	(Currently Amended) The method of claim 1, further comprising:
receiving, during display of the 
determining the previous or next target language subtitle based on a previous or next subtitle identifier associated the target language subtitle; and
	updating the display of the paused video to display the previous or next target language subtitle, a corresponding previous or next native language subtitle, and corresponding previous or next additional context.

17.	(Previously Presented) The method of claim 1, wherein the visual indicia corresponding to the additional context comprises one or more of the following:
	highlighting of the one or more words; or
	a font style applied to the one or more words.

18.	(Previously Presented) The method of claim 1, wherein the request to pause display of the video is received while subtitle display is disabled by the user device.

19.	(Previously Presented) A computer-implemented method for language learning, the method comprising:
	displaying, by a user device, a video in a first mode, wherein displaying the video in the first mode comprises: 
displaying the video and subtitles in a first language; or
displaying the video without subtitles;
	receiving, by the user device and during display of the video in the first mode, user input indicating a request to pause the video at a first event time;
sending, by the user device to a server and in response to the request to pause the video, a request for context data corresponding to a most recent subtitle associated with the video, wherein the most recent subtitle has a corresponding start time less than or equal to the first event time and is in the first language;
receiving, by the user device, and in response to the request for context data, response data comprising the context data corresponding to the most recent subtitle, wherein the context data comprises at least one word or phrase of a first subtitle in the first language corresponding to the most recent subtitle, and visual indicia information indicating context and usage of the at least one word or phrase of the target language subtitle;
	displaying, by the user device and in response to receiving the request to pause the video, the video in a second mode, wherein displaying the video in the second mode comprises displaying:
		the paused video, 
		the first subtitle in the first language, and 
	a corresponding second subtitle comprising the first subtitle in a different second language, wherein the second subtitle is not displayed in the first mode; and
	receiving, by the user device, user input indicating a request to see additional context related to the first subtitle or the second subtitle; and
	displaying, by the user device and in response to receiving the request to see additional context, the video in a third mode, wherein displaying the video in the third mode comprises displaying: 
	the paused video,
	the first subtitle in the first language,
	the corresponding second subtitle in the second language, and
	visual indicia indicating the context and usage of the at least one word or phrase in the first subtitle based on the visual indicia information.

20.	(Previously Presented) The method of claim 19, wherein: 
a stream of the video is provided to the user device by a second server;
the server is different from the second server; and
the server and the second server are controlled by different entities.

21.	(Previously Presented) The method of claim 19, wherein:
the user device calls a first Application Programming Interface (API) endpoint provided by the second server to request the stream of the video; and
the user device calls a second API endpoint provided by the server to request the context data corresponding to the most recent subtitle.

22. 	(Previously Presented) The method of claim 19, wherein the context data corresponding to the most recent subtitle comprises the first subtitle in the first language and the corresponding second subtitle in the second language.

23. 	(Currently Amended) A non-transitory computer readable medium storing instructions that, when executed by one or more processors, cause a user device to perform steps comprising:
	receiving a request to display a video;
	sending, to a first server, a request for a stream of the video;
	displaying audiovisual content based on the stream of the video;
	receiving a request to pause display of the video at a first event time;
	sending, to [[the]] a second server and in response to the request to pause display of the video, 
a request for context data corresponding to a most recent subtitle associated with the video, wherein the most recent subtitle has a corresponding start time less than or equal to the first event time and is in a target language associated with the audiovisual content;
receiving, by the user device, and in response to the request for context data, response data comprising the context data corresponding to the most recent subtitle, wherein the context data comprises at least one word or phrase of a target language subtitle corresponding to the most recent subtitle, and visual indicia information indicating context and usage of at least one word or phrase of the target language subtitle, and wherein the target language subtitle is in the target language;
	displaying, in response to the request to pause display of the video, the paused video, the target language subtitle, and a corresponding native language subtitle, wherein at least one of the target language subtitle and the native language subtitle appears in response to the request to pause display of the video, and wherein the native language subtitle corresponds to the target language subtitle and is in a native language that is associated with the user and is different from the target language associated with the audiovisual content;
	receiving a request to display additional context corresponding to the target language subtitle; and
	displaying, in response to the request to display additional context, visual indicia indicating the context and usage of the at least one word or phrase of the target language subtitle based on the visual indicia information.

24.	(Previously Presented) The computer-readable medium of claim 23, wherein: 
the first server is different from the second server; and
the first server and the second server are controlled by different entities.

25. 	(Previously Presented) The computer-readable medium of claim 23, wherein the context data corresponding to the most recent subtitle comprises the target language subtitle and the corresponding native language subtitle.

	The following is an examiner's statement of reasons for allowance:

 	In addition to Applicant’s remarks and the newly cited prior art, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 19 and 23 as a whole.  
 	At best the prior arts of record, specifically, Cortes (US 2016/0133154) teaches a system where a video is played and subtitles in two languages can also be displayed; the video can be paused, at which point interactive subtitle are presented; a user can interact with the subtitles to obtain additional information e.g., see Cortes Fig. 3, [0031].  Champel (US 2006/0002684) teaches a system in which a movie is played and can be paused; when the movie is paused, subtitles are presented; the user can navigate between subtitles and jump to a point in time in the movie that corresponds to a selected subtitle e.g., see Champel Figs. 1A, 1B [0024, 0034, 0042].  Hudson (US 2012/0254932) teaches a system where a video is played; when a user provides input to access additional information, a request is sent to a server e.g., see Hudson Fig. 4, [0036-0038].  Abecassis (US 2015/0093093) teaches that a movie playing client can communicate with an external source to download additional information, such as subtitle information e.g., see Abecassis Abstract, [0086-0087, 0108, 0109, 0115].  New reference Redmann (US 2011/0285726) teaches displaying subtitles in multiple languages e.g., see Redmann [0119].  
 
	In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made,
knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 19 and 23 as a whole.

 	Thus, independent claims 1, 19 and 23 are allowed over the prior art of record.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Welch can be reached at 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7388.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143